In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-12-00380-CR


                           RITCHIE LAWSON, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 364th District Court
                                  Lubbock County, Texas
              Trial Court No. 2012-434,666, Honorable Blair Cherry, Presiding

                                  September 5, 2013

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant Ritchie Lawson appeals his conviction for sexual assault. On appeal,

he questions the sufficiency of the evidence underlying that conviction. We affirm the

judgment.

      We review challenges to the sufficiency of the evidence under the standard

discussed in Brooks v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010). No further

explanation of the standard is necessary.
       As mentioned in appellant's brief, the complainant testified that appellant had sex

with her without her consent.     Because the testimony of the complainant alone, if

believed, is sufficient to sustain a conviction, Franco v. State, 339 S.W.3d 793, 794

(Tex. App.–Amarillo 2011, no pet.), there appears of record some evidence upon which

rational jurors could conclude, beyond reasonable doubt, that appellant committed the

crime for which he was convicted.            Nonetheless, appellant believes that the

complainant's testimony was not credible, that it was contradicted by other evidence,

and, therefore, it cannot support the conviction.

       It is true that appellant denied engaging in sex with the complainant and that

evidence appears of record indicating that the complainant engaged in what some could

categorize as erratic or odd behavior. Yet, other evidence illustrated the presence of

appellant's semen/DNA in her vagina. Taken as a whole, the circumstances before the

jury simply triggered its duty to resolve credibility issues and decide who and what to

believe. Again, that is the function of a jury, and we defer to the manner in which it

resolved those issues.      Franco v. State, 339 S.W.3d at 794 (stating that any

inconsistencies in the evidence were for the jury to resolve, as were issues regarding

the credibility of the complainant, and we defer to the jury's determination of those

issues).

       Appellant’s sole issue is overruled, and the judgment is affirmed.



                                          Brian Quinn
                                          Chief Justice
Do not publish.




                                             2